Opinion by

Greene, J.
This was amacilon of assumpsit commenced ’by Knowles against Cochrane before a justice of the peace on a receipt for notes taken for collection. Before the justice the -suit .was dismissed, and thereupon plaintiff took an appeal.
In the district court the cause was submitted to a jury who returned a verdict for the plaintiff. The-defendant then applied for a new trial, but the court overruled the motion. It-is claimed that 'the court erred in this -ruling. The motion and the -¡reasons upon which it .is founded are embodied an a bill of exceptions. The bill also contains the statement of the judge that the defendant presented nothing to the court to show the truth of the reasons assigned in the motion.
As the principal grounds for the motion are dehors the record, they should have been established by extrinsic proof, before they could influence the action of the court.
Theie is nothing in the record which shows error in the proceedings helow.
Judgment affirmed.